Citation Nr: 0614548	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
60 percent for lymphatic filariasis with chronic 
elephantiasis of the right leg and foot.  

2.  Entitlement to an effective date earlier than April 22, 
1992 for the award of service connection for lymphatic 
filariasis with chronic elephantiasis of the right leg and 
foot.  


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney at 
Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.       


FINDINGS OF FACT

1.  Prior to August 30, 1996, the objective evidence does not 
indicate an initial infection with severe lymphangitis or 
lymphadenitis, or chronic filariasis with repeated 
recurrences and a tendency to severe multiple involvement of 
the extremities and genitalia or with severe lymphadenitis.

2.  Effective from August 30, 1996, the objective evidence 
approximates massive board-like edema with constant pain at 
rest to the right lower extremity.  

3.  There is no formal or informal claim for service 
connection for lymphatic filariasis with chronic 
elephantiasis prior to the initial claim received on April 
22, 1992.    


CONCLUSIONS OF LAW

1.  Prior to August 30, 1996, the evidence does not warrant a 
disability rating greater than 60 percent for lymphatic 
filariasis with chronic elephantiasis of the right leg and 
foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.88b, Diagnostic Code 6305 (1996).  

2.  Effective August 30, 1996, the criteria for a 100 percent 
disability rating for lymphatic filariasis with chronic 
elephantiasis of the right leg and foot have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.27, 4.88b, Diagnostic Code 6305 (2005); 4.104, 
Diagnostic Code 7121 (2005).

3.  The criteria for an effective date earlier than April 22, 
1992 for the award of service connection for lymphatic 
filariasis with chronic elephantiasis of the right leg and 
foot have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R.  §§ 3.1, 3.155, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consistent with the facts found, 
if there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

With regard to the procedural history, the veteran's claim 
for service connection for elephantiasis was received in 
April 1992, many years after service.  The appeal reached the 
Board, and in August 1997, the Board denied the veteran's 
claim for service connection for elephantiasis.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, and hereinafter referred to as "the Court").  Pursuant 
to a January 1999 memorandum decision, the Court reversed the 
Board's August 1997 decision, and the claim was returned to 
the Board for further evidentiary development and 
readjudication.  In September 1999, the Board remanded the 
service connection issue for VA examinations to determine if 
the veteran's elephantiasis was related to service.  

The RO recharacterized the issue on appeal when it granted 
service connection for lymphatic filariasis with chronic 
elephantiasis of the right leg and foot in a February 2003 
rating decision.  It assigned an initial disability rating of 
60 percent under Diagnostic Code (Code) 6305, lymphatic 
filariasis.  38 C.F.R. § 4.88b (2005).  This rating was 
effective from April 22, 1992, the date the claim for service 
connection was received.  The veteran responded with a 
September 2003 notice of disagreement, in which he requested 
a higher initial rating of 100 percent and an earlier 
effective date for the award of service connection.  A 
statement of the case (SOC) was issued May 2004, and the 
veteran filed a VA Form 9 in response so that both issues are 
now before the Board.     

The veteran is currently receiving an initial disability 
rating of 60 percent for residuals of lymphatic filariasis 
under Diagnostic Code (Code) 6305.  38 C.F.R. § 4.88b (2005).  
He was service-connected for this disorder as the result of 
filiarial parasite exposure during World War II service in a 
tropical area, specifically New Caledonia.  The veteran is 
also receiving a noncompensable (0 percent rating) for 
bilateral inguinal herniorrhaphy under Diagnostic Code 7338.  
38 C.F.R. § 4.114.     

The veteran's original claim for service connection was 
received in April 1992.  During the course of his claim, VA 
promulgated new regulations for the evaluation of infectious 
diseases, immune disorders, and nutritional deficiencies.  38 
C.F.R.  § 4.88b, effective from August 30, 1996.  See 61 Fed. 
Reg. 39,873 (July 31, 1996) (codified at 38 C.F.R. pt. 4).  
If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  

Therefore, prior to August 30, 1996, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 1996, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that in its May 2004 SOC, the RO addressed 
both the old and new versions of the regulations.  Therefore, 
the Board may also consider each version without determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Prior to August 30, 1996, Diagnostic Code 6305 provided for 
the assignment of a 100 percent evaluation with evidence of 
initial infection with severe lymphangitis or lymphadenitis, 
or, where such was chronic with repeated recurrences and a 
tendency to severe multiple involvement of the extremities 
and genitalia or with severe lymphadenitis.  A 60 percent 
evaluation was warranted based on evidence of chronic 
filariasis with repeated recurrences and beginning permanent 
deformity of one or more extremities or genitalia or moderate 
lymphadenitis. 

Effective August 30, 1996, Diagnostic Code 6305 provides that 
lymphatic filariasis would be assigned a 100 percent 
evaluation where the disease was active and would thereafter 
be rated based on the presence of residuals such as 
epididymitis or lymphangitis under the appropriate system.  
In this case, the disease is not currently active so it is 
rated under the symptomatic residuals (see VA examinations of 
December 2000 and July 2000).  

Effective August 30, 1996, evaluation of elephantiasis as a 
possible residual of filariasis under the current DC 6305 
requires consideration under the appropriate system.  There 
is no analogous disease under 38 C.F.R. § 4.88b (for 
infectious diseases, immune disorders and nutritional 
deficiencies), but 38 C.F.R. § 4.104, Diagnostic Code 7121 
(for the cardiovascular system, rating post-phlebitic 
syndrome of any etiology) is highly applicable for rating 
elephantiasis by analogy.  See 38 C.F.R. § 4.21.

In addition, the Board notes that his elephantiasis 
disability also may be evaluated by analogy under Diagnostic 
Code 7120, varicose veins, but that the rating criteria are 
identical to those criteria for post-phlebitic syndrome under 
Diagnostic Code 7120.  38 C.F.R. § 4.104.  Consequently, the 
Board will only consider Diagnostic Code 7121 in considering 
the residuals of lymphatic filariasis.    

During the pendency of the veteran's appeal, the Board notes 
that VA amended the rating criteria for cardiovascular 
disorders, effective January 12, 1998.  See 62 Fed. Reg. 
65,207 (1997) (codified at 38 C.F.R. pt. 4).  However, in 
this case, the criteria that constitute a 100 percent rating 
under Diagnostic Code 7121 have undergone no substantive 
change.  Compare 38 C.F.R. § 4.104, Diagnostic Code 7121 
(1996) with 38 C.F.R. § 4.104, Diagnostic Code 7121 (2005).  

Under the amended Diagnostic Code 7121, a 60 percent rating 
is in order when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is assigned where there is 
massive board-like edema with constant pain at rest.  A Note 
indicates that ratings are assigned for each leg 
individually; where both legs are involved, the ratings 
should then be combined.  38 C.F.R. § 4.104 (2005).    

Under the previous regulation before August 30, 1996, the 
evidence of record does not support a disability rating 
greater than 60 percent.  38 C.F.R. § 4.7.  Specifically, the 
evidence does not indicate an initial infection with severe 
lymphangitis or lymphadenitis, or chronic filariasis with 
repeated recurrences and a tendency to severe multiple 
involvement of the extremities and genitalia or with severe 
lymphadenitis.  38 C.F.R. § 4.88b, Diagnostic Code 6305 
(1996).  

In this respect, the first diagnosis of lymphangitis of the 
right lower extremity in the claims folder was from decades 
before in 1963 (see VA Hospital records from September 1963).  
Furthermore, although there is private medical evidence of 
draining cysts in the groin area involving a right inguinal 
lymph node, fever, chills, and bouts of cellulitis, the 
evidence does not reflect severe lymphangitis or severe 
multiple involvement of the extremities and genitalia.  See 
generally private medical evidence from July 1992 
(unspecified physician), "J.Y.," MD. records from September 
1995, and "R.R.," MD. records from March 1992 to December 
1992.  

While the veteran was clearly having problems with this 
disorder before 1996, the Board finds that the post-service 
medical records, as a whole for this limited period, provides 
evidence against this claim, indicating a disorder that did 
not meet the criteria that existed at that time.  In 
particular, the Board finds that medical records between 1990 
and 1996 are found to provide particularly negative evidence 
against this claim overall.        

Under the amended regulation in effect after August 30, 1996, 
the Board finds that the overall disability picture more 
accurately reflects a 100 percent disability as awarded under 
Diagnostic Code 6305-7121.  38 C.F.R. § 4.7.

The residuals of lymphatic filariasis more closely 
approximate massive board-like edema with constant pain at 
rest.  Diagnostic Code 7121 (2005).  In this regard, see, 
e.g., July 2000 VA infectious disease examination (extreme, 
gross enlargement and swelling of lower right extremity with 
"firm" edema and the absence of normal skin anatomy), July 
2000 VA skin examination (gross enlargement of the entire 
right lower extremity with thick, gross, and "brawny" edema 
over right foot and anterior tibial area), and the December 
2000 VA hemic examination ("massive" swelling of the right 
leg).  The July 2000 VA skin examiner noted the veteran's 
pain in sitting, pain in the medial aspect of the right 
thigh, numbness in the right foot - particularly painful when 
walking.  The veteran indicated he cannot walk more than one 
block without developing pain.  The veteran also states he 
has not worked since 1963 because of his right leg swelling.  
In his substantive appeal, the veteran asserted that the pain 
is becoming constant.  

A photograph of the right leg associated with the July 2000 
VA skin examination attests to the severity of the disorder.  
The Board finds that the VA examinations of record, in 
particular the July 2000 skin examination, supply probative 
evidence in support of a higher rating. 
 
Resolving any doubt in the veteran's favor, the Board finds 
that the preponderance of the evidence is in favor of a 100 
percent evaluation.  38 C.F.R. § 4.3.  Because this increase 
is based on a change in the rating criteria that permits the 
analysis of the residuals of filariasis under an analogous 
Diagnostic Code (7121), the Board finds that the increase is 
only effective from the effective date of the amendment, 
August 30, 1996.  Prior to that amendment, the evidence 
simply does not reflect a disability rating greater than 60 
percent under the available criteria. 

With regard to the earlier effective date claim for service 
connection, generally, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A.  
§ 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be pain or furnished to any individual under the 
laws administered by the Secretary.  See 38 U.S.C.A.  
§ 5101(a).  If a claim for disability compensation is 
received within one year after separation from service, the 
effective date of entitlement is the day following separation 
or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

The RO granted service connection for lymphatic filariasis in 
a February 2003 rating decision.  It established an effective 
date for the award of service connection on April 22, 1992, 
the date that of receipt of the initial claim for service 
connection.  38 U.S.C.A.  § 5110(a); 38 C.F.R. § 3.400.  The 
veteran seeks an earlier effective date simply based on his 
contention of having been diagnosed with chronic lymphangitis 
many years before the April 1992 claim.     

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that his condition 
existed since discharge from service in November 1945.  
Moreover, the record does not include any formal or informal 
communication indicating an intent to apply for VA benefits 
from the veteran or his representative prior to April 22, 
1992.  

With regard to the issue of VA Hospital records recording 
lymphangitis from as early as September 1963, the Board 
acknowledges that in certain instances VA medical evidence 
can constitute an informal claim pursuant to 38 C.F.R.  
§ 3.157(b)(1).  When the evidence in question is VA medical 
evidence, the effective date of the claim can be the actual 
date treatment was rendered. Id.  However, in this case, the 
Board finds that 38 C.F.R. § 3.157(b) does not provide a 
legal basis for an earlier effective date.  The regulation 
provides that VA or private medical evidence may constitute 
an informal claim only when a formal claim for compensation 
has been allowed or disallowed.  In this case, prior to the 
July 1992 rating decision initially denying service 
connection for elephantitis of the right leg, the RO never 
adjudicated a claim concerning lymphatic filariasis or 
chronic elephantiasis.  Thus, the existence of earlier VA 
medical evidence cannot be construed as an informal claim 
under 38 C.F.R. § 3.157.  Lalonde v. West, 12 Vet. App. 377, 
382 (1999); Brannon, 12 Vet. App. at 35. 

Consequently, the pertinent facts are not in dispute, and the 
law, specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive 
in this matter.  The law and regulation on this matter is 
clear: the effective of an award of service connection for a 
disability may not be earlier than the date of receipt of 
claim unless the claim is received within one year of 
separation from service.  38 U.S.C.A.  § 5110(a); 38 C.F.R. § 
3.400.  

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has failed to alleged facts which meet the criteria in the 
law or regulations as there is simply no formal or informal 
claim for service connection for lymphatic filariasis with 
chronic elephantiasis prior to April 22, 1992.  Accordingly, 
there is no legal basis to assign an earlier effective date 
for the award.

In connection with the increased rating claim, review of the 
claims folder finds compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, 
if any defect in VCAA notice or assistance is found, such 
defect is not prejudicial to the veteran, given the favorable 
disposition of the appeal.  Bernard, 4 Vet. App. at 392-94.

With regard to the effective date claim, review of the claims 
folder reveals compliance with the VCAA. That is, by way of 
an January 2003 VCAA letter, the RO advised the veteran of 
the evidence needed to substantiate his initial service 
connection claim and explained what evidence VA was obligated 
to obtain or assist the veteran in obtaining and what 
evidence or information the veteran was responsible to 
provide.  Therefore, the Board finds that the RO has provided 
all notice required by the VCAA. 38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that the current appeal is from the 
RO's initial assignment of a disability rating upon its grant 
of service connection for lymphatic filariasis, and that the 
January 2003 VCAA letter concerned the underlying claim for 
service connection.  There has been no specific notice to the 
veteran concerning his claim for an earlier effective date or 
increased initial rating.  However, in this situation, such 
notice is not required.  See VAOPGCPREC 8-2003 (holding that 
if, in response to notice of a decision on a claim for which 
VA has already provided notice pursuant to 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new, "downstream" issue, i.e., effective date or increased 
rating after an initial award of service connection, VA is 
not required to provide 38 U.S.C.A.  § 5103(a) notice with 
respect to that new issue).  The VCAA did not exist at the 
time the veteran filed this claim for service connection. 

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided such notice in January 2003, prior to a February 
2003 rating decision at issue, such that there is no conflict 
with Pelegrini.

The Board also notes that VCAA notice consistent with 38 
U.S.C.A. § 5103(a) must also conform to 38 C.F.R. § 
3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  Although the VCAA 
notice letter in this case does not specifically contain this 
request, the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  That letter specifically identified certain 
evidence that the RO would secure.  It also asked the veteran 
to identify any other private, VA, employment records, or 
other federal medical treatment, as well as "any additional 
medical information or evidence."  In addition, the veteran 
has submitted private medical evidence, lay statements, and 
medical treatise information in response to VCAA notice.  In 
this case, the Board finds no indication of defective notice 
that is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Moreover, the Board emphasizes that neither the veteran nor 
his attorney has made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice to 
the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.  § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Thus, this notice must include that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id. at 486.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with VCAA notice of the type of evidence necessary 
to establish an effective date for his disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).

With respect to the duty to assist, the RO has afforded the 
veteran several VA examinations with regard to his claim.  
The veteran has provided some private medical evidence, as 
well as additional VA Hospital records from 1963.  He has not 
identified or authorized VA to obtain any additional private 
records.  The Board also remanded the case in September 1999 
for additional evidentiary development and the case has been 
to the Court. There is no indication or allegation that 
additional relevant evidence remains outstanding.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.





ORDER

Prior to August 30, 1996, an initial disability rating 
greater than 60 percent for lymphatic filariasis with chronic 
elephantiasis of the right leg and foot is denied.

An initial disability rating of 100 percent for lymphatic 
filariasis with chronic elephantiasis of the right leg and 
foot is granted, effective August 30, 1996.   

An effective date earlier than April 22, 1992 for the award 
of service connection for lymphatic filariasis with chronic 
elephantiasis of the right leg and foot is denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


